Title: James Baker to Thomas Jefferson, 23 April 1817
From: Baker, James
To: Jefferson, Thomas


          
            Sir—
            Richmond
April 23. 1817—
          
          Immediately on receipt of your order of Feby 9th I requested my friend in Boston to forward  me a quintal of best Dun Fish (there being none in this city) the receipt of which has been prevented ’till this time—mr Gibson will forward it to you—Should any other article peculiar to the northern market be wanted it will afford me pleasure to receive your order—
          
            Respectfully Your Humble Servt
            James Baker
          
         